DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5,106,946, of record).
Clark is directed to a tire cord (and thus a reinforcing layer including such a cord) comprising polyamide yarns (polyhexamethylene adipamide corresponds with nylon 6,6) (Abstract and Column 1, Lines 5-50).  It is initially noted that a fair reading of Clark suggests the use of individual yarns or multiple yarns to form a tire cord as is consistent with the construction of well-known and conventional tire cords (twisting, dipping (e.g. RFL), and hot stretching are consistent with the common manner of forming tire cords).  It is noted that Clark does in fact reference additional yarn treatments (Column 7, Lines 30+).  One of ordinary skill in 
Clark further states that such a cord is manufactured with yarns having a considerably greater tenacity than conventional nylon 6,6, yarns while maintaining low dry shrinkage values (Column 1, Lines 52+).  Clark also teaches (a) tenacity values that can be as high 13.0g/d or higher and such values are on the order of at least 30% greater than those of conventional nylon 6,6 yarns (Column 1, Lines 10+, Column 3, Lines 10+) and (b) modulus values that are greater than 35 g/d and less than 75 g/d (Column 3, Lines 15+ and Page 5, Lines 6-10 in Applicant’s original disclosure).  These features appear to be extremely analogous with those desired in the final tire cord of Applicant’s invention (see Table 1 and Page 4, Lines 4+).  It is emphasized that the claims as currently drafted are directed to a ply (and associated tire) and structural limitations are limited, in this instance, to the characteristics of the cord in the final article.  Again, the specific process or method is not required to be expressly taught or disclosed.  Based on the extreme similarities between the inventive cord and that detailed in Clark, it reasons that the tire cord of Clark would demonstrate properties in accordance to the claimed invention.  Also, based on Applicant’s quantitative relationship on Page 5, Lines 15+, Clark teaches yarns having a tenacity at 4% elongation between approximately 1.26 cN/dtex and 2.7 cN/dtex (modulus divided by 25).   
With further respect to claims 25, 26, and 28, the claims define a broad range of twist factors that are consistent with the aforementioned linear densities and well known and 
Also, regarding claims 25-27, cord loadings up to 210 epdm are consistent with those commonly used in any number of tire components.  Additionally, each of the claimed cord constructions is consistent with the general disclosure to use multiple yarns, each having an individual linear density between 111 dtex and 4,444 dtex.  It is further noted that Applicant has not provided a conclusive showing of unexpected results for the broad range of the claimed invention.  
As to the claimed thermal shrinkage, the yarn of Clark has a dry heat shrinkage less than or equal to about 6.5% at 160 degrees Celsius (Column 1, Lines 68+).  It is emphasized that the claimed range between 5.0% and 6.5% would have been satisfied at a slightly elevated temperature as required by the claims.
Lastly, as to claims 25 and 26,the claims are directed to an article of manufacture and patentability is based on the product itself (see MPEP 2113- no evidence that the claimed method results in a materially different article, especially in light of the fact that the yarns of Clark have low shrinkage properties and improved modulus and tenacity properties as compared to common polyamide materials, which are substantially analogous to the purported benefits of Applicant).  As detailed above, it is not required for a reference to specifically teach the claimed method of manufacture (including stretching) given that the claim is written in product-by-process form.    
Regarding claim 29, the claims are directed to a reinforcing ply and limitations pertaining to the method of manufacture fail to further define the structure of the claimed .
Response to Arguments
5.	Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Clark does not teach or suggest “the raw yarn is stretched in a range of greater than 5% and less than 12% at temperatures of between 230°C and 250°C”.  It is initially noted that the claims as currently drafted are directed to a reinforcing ply, as opposed to a method of making a reinforcing ply.  As such, the pending article claims fail to require the presence of a stretching step.  It is simply required that the final article or reinforcing ply include polyamide cords having a tenacity (at an elongation of 4%) between 2.0 cN/dtex and 2.8 cN/dtex and a specific thermal shrinkage.  As detailed in the pending rejection, the polyamide yarns (in the final state after stretching- not raw yarn property) having a modulus of at least 35 g/d and up to about 75 g/d or more (Column 3, Lines 15+).  Using the relationship detailed by Applicant, this translates into a tenacity at 4% elongation between about 1.25 cN/dtex and 2.7 cN/dtex and such substantially encompasses the claimed ranges (modulus divided by 25 and conversion of 1 g/d=0.89 cN/dtex).  It is emphasized that the claims as currently drafted simply require a polyamide cord having certain properties and the manner by which said properties are obtained is not critical to satisfying the pending article claim (assuming said properties can be obtained by a multitude of methods as outlined above).        


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 22, 2022